DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered. 
Response to Arguments
Applicant argues in the response filed 06/630/2022 that the new claim amendments with respect to claims 28-31, 33 would overcome the 112 rejections. The rejections have been withdrawn.
The applicant further argues that prior art Belson as modified by Doshi/Jonn do not disclose the new amendments with respect to the openings occupy between 30% and 80% of an area of the mask. However, it is to be noted that the area of the mask is not defined. Therefore one could be able designate an area of the mask where the openings would occupy 30-80%. Alternatively, new rejections with respect to Belson as modified by Doshi and Ueda and Belson as modified by Jonn and Ueda has been made below. 

The examiner acknowledges the applicant requests the double patenting rejection be held in abeyance until allowable subject is indicated. However, the double patenting rejection is maintained below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0035422 to Belson in view of U.S. Patent Publication 2016/0199230 to Doshi and in view of U.S. Patent Publication 2014/0024989 to Ueda.
As to claim 18, Belson discloses a device for skin closure (abstract), comprising a) an elastic flat flexible tape (2600, paragraph 90, the flexible sheet 2610 is flexible, and made of rubber, silicone which can be elastic) elongated along a longitudinal axis and having a lower side and an opposing upper side (figure 1I1), said tape having a pressure sensitive adhesive (“adhesive”, paragraph 18 discloses the adhesive can be a pressure sensitive adhesive) on at least a portion of the lower side (figure 1I1, paragraph 90), further comprising: (i) a removable mask (2620, paragraph 91) releasably disposed on said tape and having substantially same shape as said tape (figure 1I1); (ii) said mask having a plurality of openings (openings as seen in figure 1I1, paragraph 18, and/or the “wells, grooves, openings pores” in paragraph 99) arranged side-by-side with spaces between said openings oriented across the longitudinal axis, wherein the openings occupy between 30% and 80% of an area of the mask (figure 1l1, without stating what the area of the mask defines, there can be a given subset area of the mask of which the openings as seen in figure 1l1 can occupy between 30-80%); and (iii) the mask further having one or more tabs (2650) configured for grasping for lift-off and removal of the mask but is silent about the tape comprising a mesh substrate and the mesh substrate is exposed through the plurality of openings.  
If it would not be inherent that the openings of Belson can occupy between 30%-80% of a given area of the mask, Ueda teaches a similar device (wound dressing, abstract) having openings occupying between 30% and 80% of an area of the mask (paragraph 30) for the purpose of providing a preferred perforation rate of the tape while still having excellent handleability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the openings of Belson occupy between 30%-80% of an area of the mask as taught by Ueda in order for providing a preferred perforation rate of the tape while still having excellent handleability.
Doshi teaches a similar device (adhesive support device, abstract) having a mesh substrate (“mesh”, paragraph 221) is exposed through an opening (paragraph 221, traversing the opening so it will be exposed through the opening) for the purpose of helping to partly contain the medicament within the chamber to modulate or slow its transit or exposure to the subject’s skin (paragraph 221). Doshi teaches that a mesh can be placed in an opening in order to modulate the exposure of the medicate in the opening. Belson teaches that there will be openings as well as medicament placed in these openings. The mesh of Doshi can be used in the openings, where the opening will expose the mesh, and the mesh will help control the exposure of the medicament. See previously cited prior art in section 17 in the office action filed 04/06/2022 as further evidence. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the mesh of Doshi with the openings of Belson and Ueda in order for helping to partly contain the medicament within the chamber to modulate or slow its transit or exposure to the subject’s skin.
As to claim 27, with the device of Belson, Doshi, Ueda above, Doshi further teaches the mesh substrate is one of a porous nonwoven, a felt, a porous woven fabric, a textile, or a foam (paragraph 308).
Claims 19, 28-33 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0035422 to Belson in view of U.S. Patent Publication 2005/0182443 to Jonn and in view of U.S. Patent Publication 2014/0024989 to Ueda 
As to claim 19, Belson discloses a device for skin closure (2600, figure 111), comprising: a) an elastic flat flexible tape (2600, paragraph 90, the flexible sheet 2610 is flexible, and made of rubber, silicone which can be elastic) elongated along a longitudinal axis and having a lower side and an opposing upper side (figure 111), b) said tape having a pressure sensitive adhesive (“adhesive”, paragraph 18 discloses the adhesive can be a pressure sensitive adhesive) on at least a portion of the lower side, c) said tape having a plurality of openings (openings as seen in figure 111) arranged side-by-side with spaces between said openings oriented across the longitudinal axis (figure 111); and d) said openings further arranged above and below the longitudinal axis of said tape (figure E, the openings can be above and below the longitudinal axis) and separated by axial spacer areas (figure 111, 5) with no openings overlapping said longitudinal axis (figure 111), and said axial spacer areas are non-porous (paragraph 90, figure 1l1), wherein the openings occupy between 30% and 80% of an area of the mask (figure 1l1, without stating what the area of the mask defines, there can be a given subset area of the mask of which the openings as seen in figure 1l1 will occupy between 30-80%) but is silent about the openings comprise a porous mesh.
If it would not be inherent that the openings of Belson can occupy between 30%-80% of a given area of the mask, Ueda teaches a similar device (wound dressing, abstract) having openings occupying between 30% and 80% of an area of the mask (paragraph 30) for the purpose of providing a preferred perforation rate of the tape while still having excellent handleability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the openings of Belson occupy between 30%-80% of an area of the mask as taught by Ueda in order for providing a preferred perforation rate of the tape while still having excellent handleability.
Jonn teaches a similar device (tissue bonding article, abstract) having a flexible tape similar to Belson comprising a porous mesh (paragraph 43) for the purpose of using a suitable substitute porous flexible material for a wound covering device paragraph 39). The limitation does not state that a mesh will span between the boundary of the opening, or the openings consisting of a mesh, but just that the opening comprise a porous mesh. Jonn teaches a layer of fabric which comprises a mesh and can be used for openings formed therein. The layer of mesh of Jonn can be used as the layer with the openings of Belson. Therefore the opening can comprise mesh since the layer that comprise the openings comprise mesh. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the mesh of Jonn as the tape layer 2610 of Belson in order for using a suitable substitute porous flexible material for a wound covering device.
As to claims 28-30, with the device of Belson, Jonn, Ueda above, Jonn further teaches the tape is made of polymeric flexible material which is elastic or not elastic (paragraph 43, 44). Jonn teaches the mesh material can be elastic or elastic. Based on the lack of antecedent basis of “mask”, Jonn teaches that layers of the device can be known to be elastic or non-elastic. 
As to claim 31, with the device of Belson, Jonn, Ueda above, Jonn further teaches the porous mesh is made of a polymeric flexible material that is elastic (paragraph 43, 44, elastic can be used for some uses). 
As to claim 32, with the device of Belson, Jonn, Ueda above, Jonn further teaches the porous mesh includes an initiator configured to react with a polymerizable adhesive to accelerate polymerization (paragraph 25, 70) for the purpose of allowing the device to be attached during the desired use. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the initiator of Jonn with the device of Belson in order for allowing the device to be attached during the desired use.
As to claim 33, with the device of Belson, Jonn, Ueda above, Jonn further teaches the porous mesh is one of a porous nonwoven, a felt, a porous woven fabric, a textile, or a foam (paragraph 43, 44).
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0035422 to Belson as modified by U.S. Patent Publication 2016/0199230 to Doshi and U.S. Patent Publication 2014/0024989 to Ueda as applied to claims 18, 27 above, and further in view of U.S. Patent Publication 2005/0182443 to Jonn.
As to claims 21-23, Belson as modified by Doshi and Ueda discloses the device above but is silent about the material of the mask. 
Jonn teaches a similar device (tissue bonding article, abstract) having a layer, which can be a mask, made of a polymeric flexible material; which is elastic or non-elastic (paragraph 43, 44) for the purpose of using a suitable material for the intended use of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the mask of Belson as modified by Doshi and Ueda be made of a flexible material which is elastic or non-elastic in order for using a suitable material for the intended use of the device.
As to claim 24, Belson as modified by Doshi and Ueda discloses the device above but is silent about the mesh substrate is made an elastic polymeric material. 
Jonn teaches a similar device (tissue bonding article, abstract) having a mesh substrate which is made of a polymeric flexible material that is elastic (paragraph 43, 44, elastic can be used for some uses) for the purpose of using a suitable material for the intended use of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the mesh substrate of Belson as modified by Doshi and Ueda be made of a flexible material which is elastic as taught by Jonn in order for using a suitable material for the intended use of the device.
As to claim 25, Belson as modified by Doshi and Ueda discloses the device above but is silent about an initiator. 
Jonn teaches a similar device (tissue bonding article, abstract) having a porous mesh which includes an initiator configured to react with a polymerizable adhesive to accelerate polymerization (paragraph 25, 70) for the purpose of allowing the device to be attached during the desired use. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the initiator of Jonn with the device of Belson in order for allowing the device to be attached during the desired use.
Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0035422 to Belson as modified by U.S. Patent Publication 2016/0199230 to Doshi  U.S. Patent Publication 2014/0024989 to Ueda as applied to claims 18, 27 above, and further in view of U.S. Patent Publication 2001/0051178 to Blatchford.
As to claim 26, with the device Belson, Doshi, and Ueda above, Doshi further teaches the tape has a first thickness and the mesh substrate has a second thickness less than the first thickness (paragraph 211). It would seem that a mesh that will comprise the adhesive will have a smaller thickness then the entire device. Additionally, claim one states that the “tape comprises the mesh” so the thickness of the mesh will be a part of the tape thickness in general. It would go to reason that the tape would have a larger thickness than the mesh. 
 If it would not be apparent that the thickness of the mesh substrate will be less than the thickness of the tape, Blatchford teaches a similar device having a thickness of a mesh substrate (20 which houses adhesive, less than a thickness of a tape (112, figure 3). See prior art in section 17 as further evidence. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the thickness of the mesh Belson as modified by Doshi and Ueda be less than the tape, as taught by Blatchford, since it has been held that where the conditions of a claim are known, discovering the optimum or workable ranges involves routine skill in the art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 19, 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13 of U.S. Patent No. 10,470,935. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to claim 18, the reference patent claims a device for skin closure (claim 1), comprising a) an elastic flat flexible tape (claim 1) elongated along a longitudinal axis and having a lower side and an opposing upper side (claim 1), b); the tape comprising a mesh substrate (claim 3), said tape having a pressure sensitive adhesive (claim 1, the polymerizable adhesive can read on the pressure sensitive adhesive based on the disclosure of the present invention) on at least a portion of the lower side (claim 1), further comprising: (i) a removable mask (claim 13) releasably disposed on said tape and having substantially same shape as said tape (claim 13); (ii) said mask having a plurality of openings (claim 13) arranged side-by-side with spaces between said openings oriented across the longitudinal axis such that the mesh substrate is exposed through the plurality of openings (claim 13, claim 3, the openings can expose the mesh if the openings comprise a mesh), wherein the openings occupy between 30% and 80% of an area of the mask (claim 1, based on the claimed width of 60% of the tape and length of at least 5% of the tape, the openings will occupy between 30%-80% of  a given area of the tape); and (iii) the mask further having one or more tabs (claim 13) configured for grasping for lift-off and removal of the mask.  It would have been obvious to one of ordinary skill in the art to have the different claims read on a single given embodiment as claimed since various changes, and different materials of different structures can be made without departing from the spirit of the invention and will allow for a usable wound closure device. 
With respect to claim 19, the reference patent claims a device for skin closure (claim 1), comprising: a) an elastic flat flexible tape (claim 1) elongated along a longitudinal axis and having a lower side and an opposing upper side (claim 1), b) said tape having a pressure sensitive adhesive (claim 1, the polymerizable adhesive can read on the pressure sensitive adhesive based on the disclosure of the present invention) on at least a portion of the lower side, c) said tape having a plurality of openings (claim 1) arranged side-by-side with spaces between said openings oriented across the longitudinal axis (claim 1); and d) said openings further arranged above and below the longitudinal axis of said tape (claim 1) and separated by axial spacer areas (claim 1) with no openings overlapping said longitudinal axis (claim 1), wherein the openings comprises a porous mesh (claim 3) and said axial spacer areas are non-porous (claim 13), wherein the openings occupy between 30% and 80% of an area of the mask (claim 1, based on the claimed width of 60% of the tape and length of at least 5% of the tape, the openings will occupy between 30%-80% of  a given area of the tape). It would have been obvious to one of ordinary skill in the art to have the different claims read on a single given embodiment as claimed since various changes, and different materials of different structures can be made without departing from the spirit of the invention and will allow for a usable wound closure device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 3,085,572 to Blackford discloses a similar ratio of how much the openings occupy of a mask (col. 3 ll. 19-20). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771